Exhibit 10.28

 

SHIFT TECHNOLOGIES, INC.

2020 OMNIBUS EQUITY COMPENSATION PLAN

 

RSU AGREEMENT

 

THIS AGREEMENT (this “Agreement”), dated _____________, 2020 (the “Date of
Grant”), between Shift Technologies, Inc., a Delaware corporation (the
“Company”), and Cindy Hanford (“Grantee”), is made pursuant and subject to the
provisions of the Company’s 2020 Omnibus Equity Compensation Plan (the “Plan”),
a copy of which has been made available to the Grantee. All capitalized terms
used herein that are not otherwise defined in this Agreement have the same
meaning given to them in the Plan.

 

1. Award. Subject to the terms and conditions of the Plan and subject further to
the terms and conditions herein set forth, the Company hereby grants the Grantee
152,215 restricted Stock Units (“RSUs”), subject to the vesting terms set forth
in Section 2 below. Subject to the provisions of this Agreement and the Plan,
each vested RSU represents the right to receive one (1) share of Stock. The RSUs
shall apply only with respect to a whole number of shares of Stock.

 

2. Vesting. Certain of the RSUs shall vest based on the passage of time (“Time
RSUs”) and certain of the RSUs shall vest upon the achievement of specified
performance metrics (“Performance RSUs” or “PSUs”). For purposes of clarity,
references to “RSUs” include both Time RSUs and PSUs. 114,161 RSUs subject to
this award are Time RSUs and 38,054 RSUs subject to this award are Performance
RSUs. The Time RSUs and Performance RSUs shall vest in accordance with the
vesting schedules below. The “Vesting Commencement Date” shall be October 13,
2020.

 

(a)Time RSUs.

 

(i) The Time RSUs shall vest, subject to the Grantee’s continuous employment
with the Company (or an Affiliate of the Company) through the applicable vesting
date, as follows:

 

a.76,107 RSUs shall vest quarterly over the two (2) year period following the
Vesting Commencement Date such that 1/8th of such amount shall vest on the last
day of the three (3) month period following the Vesting Commencement Date and
1/8th of such amount will vest on the last day of each of the seven (7)
successive three (3) month periods thereafter; and

 

b.38,054 RSUs shall vest quarterly over the two (2) year period commencing on
the second (2nd) anniversary of the Vesting Commencement Date such that 1/8th of
such amount shall vest on the last day of the three (3) month period following
the second (2nd) anniversary of the Vesting Commencement Date and 1/8th of such
amount will vest on the last day of each of the seven (7) successive three (3)
month periods thereafter.

 



 

 

 

(ii) Time RSUs will vest in whole numbers; any fractional amounts will be
rounded down and will be available to vest (in whole numbers) in the next
vesting period.

 

(iii) From and after the Vesting Commencement Date through the date on which the
Time RSUs become fully vested pursuant to subparagraph (i) above, the unvested
portion of the grant of Time RSUs remains subject to forfeiture in accordance
with the terms of Section 3 hereof.

 

(b)Performance RSUs.

 

(i) The RSUs designated as PSUs shall vest, subject to the Grantee’s continuous
employment with the Company (or an Affiliate of the Company), on a quarterly
basis, provided that the applicable Performance Hurdle for the applicable
Performance Year has been met (as such terms are provided in the table below),
and the following rules shall apply to such vesting:

 

a. If a Performance Hurdle has not been met by the end of a quarterly vesting
period, the PSUs available to vest during such quarter shall be available to
vest in the next quarterly vesting period within that Performance Year and shall
vest, if applicable, on the last day of the quarterly vesting period in which
the Performance Hurdle is met.

 

b. If the Performance Hurdle for the 3rd Performance Year is not met, the PSUs
available to vest in such 3rd Performance Year remain eligible to vest in any
applicable quarter of the 4th Performance Year if the 4th Performance Year’s
Performance Hurdle is met during that year, such vesting to occur on the last
day of such quarterly vesting period. Subject to the preceding sentence, if a
Performance Hurdle for a Performance Year is not met, the PSUs eligible to vest
with respect to that Performance Year shall immediately terminate and become
null and void.

 

c. PSUs will vest in whole numbers; any fractional amounts will be rounded down
and will be available to vest (in whole numbers) in the next vesting period.

 



2

 

 

Performance Year   Percentage of PSUs available to vest in a Quarterly Vesting
Period   Performance Hurdle

The one year period commencing on the second anniversary of the Vesting
Commencement Date (the “3rd Performance Year”)

 

 

12.5% on the last day of each of the first, second, third and fourth quarters of
the 3rd Performance Year

 

 

The Company’s stock price closes at $23 or greater for 30 Trading Days out of
any 45 consecutive Trading Days during the 3rd Performance Period

 

The term “Trading Day” means any full day the Nasdaq Stock Market is open for
trading



         

The one year period commencing on the third anniversary of the Vesting
Commencement Date (the “4th Performance Year”)



 

12.5% at the end of each of the first, second, third and fourth quarters of the
4th Performance Year

 

  The Company’s stock price closes at $28 or greater for 30 Trading Days out of
any 45 consecutive Trading Days during the 4th Performance Period

 

(ii) From and after the Vesting Commencement Date through the date on which the
PSUs become fully vested pursuant to subparagraph (i) above, the unvested
portion of the grant of PSUs remains subject to forfeiture in accordance with
the terms of Section 3 hereof.

 

3. Termination of Service.

 

(a) General rule.  When a Grantee’s employment with the Company (or an Affiliate
of the Company) terminates, any outstanding and unvested Time RSUs and PSUs
shall immediately terminate and become null and void.

 

(b) Good Leaver. Notwithstanding the foregoing, subject to the Release
Requirement, when a Grantee’s employment with the Company (or an Affiliate of
the Company) terminates as a Good Leaver during either the 3rd or 4th
Performance Year, any outstanding and unvested PSUs with respect to which the
applicable Performance Hurdle for the Performance Year in which termination
occurred has not been met as of the termination shall be eligible to vest if the
applicable Performance Hurdle is met by the end of the Performance Year. For the
avoidance of doubt, with respect to PSUs referenced in the preceding sentence,
(i) if the Performance Hurdle is met for the Performance Year of termination,
the PSUs eligible to vest in that year shall vest on a prorated basis by
multiplying the eligible PSUs by a ratio equal to the number of days the Grantee
was employed by the Company (or an Affiliate) during the Performance Year
divided by 365, (ii) no PSUs shall be eligible for rollover to the next
Performance Year, and (iii) such PSUs shall be deemed vested when, if ever, the
applicable Performance Hurdle is met.

 

(c) Termination following a Change of Control. With respect to a termination of
the Grantee’s employment by the Company without Cause (other than due to
Disability) or due to the Grantee’s resignation with Good Reason (but only to
the extent the Grantee has an employment agreement with the Company or an
Affiliate of the Company that defines Good Reason) within one (1) year following
a Change of Control, subject to the Release Requirement, any Time RSUs and PSUs
that are outstanding and unvested as of the date of termination shall become
vested when the General Release is in full force and effect (and no longer
subject to revocation).

 



3

 

 

(d) Definitions.

 

(i) “Cause” has the meaning set forth in Grantee’s employment agreement, if any,
and otherwise means the Grantee’s action, or failure to act, during the
Grantee’s employment with the Company that is determined to constitute any of
the following: (i) performance of any act or failure to perform any act in bad
faith and to the detriment of any Company Entities; (ii) dishonesty, intentional
misconduct or material breach of any agreement with any Company Entity; or (iii)
commission of a crime involving dishonesty, breach of trust, or physical or
emotional harm to any person. Prior to any termination for Cause pursuant to
each such event listed in (i) or (ii) above, to the extent such event(s) is
capable of being cured by the Grantee, the Company shall give the Grantee
written notice thereof describing in reasonable detail the circumstances
constituting Cause and the Grantee shall have the opportunity to remedy same
within thirty (30) days after receiving written notice.

 

(ii) “Disability” has the meaning set forth in Grantee’s employment agreement,
if any, and otherwise shall mean the Grantee has been unable to perform the
essential functions of the Grantee’s position with the Company, either with or
without a reasonable accommodation, by reason of physical or mental incapacity
for a period of six consecutive months, subject to any obligations or
limitations imposed by federal, state or local laws, including any duty to
accommodate Grantee under the federal Americans with Disabilities Act or
applicable state law.

 

(iii) “General Release” means a general release of claims, including without
limitation all employment and termination claims, if any, in favor of the
Company and its affiliates in the form and substance provided by the Company,
provided that, if the Grantee has an employment agreement with the Company that
specifies a form of general release, then such general release will be used (as
conformed to include the benefits hereunder, if any) as the General Release.

 

(iv) “Good Leaver” means the Grantee’s employment was terminated by the Company
without Cause (including if due to disability), the Grantee died or the Grantee
resigned with Good Reason (but only to the extent the Grantee has an employment
agreement with the Company or an Affiliate of the Company that defines Good
Reason).

 

(v) “Good Reason” has the meaning set forth in Grantee’s employment agreement,
if any.

 

(vi) “Release Requirement” the Grantee shall not be entitled to receive any
benefit described in Section 3(b) unless, in each case, the Grantee (or the
Grantee’s legal representative) has executed and delivered to the Company a
General Release, which General Release shall be in full force and effect (and no
longer subject to revocation) within sixty (60) calendar days after the
Grantee’s termination of employment. To the extent that any benefit subject to
the Release Requirement is deferred compensation under Section 409A that is not
otherwise exempt from the application of Section 409A, and if the sixty (60)
calendar day period referenced in the preceding sentence spans two calendar
years, then, solely to the extent necessary to avoid the incurrence of adverse
personal tax consequences under Section 409A, the payment of such amount will
not occur until the second calendar year.

 



4

 

 

4. Settlement. Within thirty (30) days following the end of each calendar
quarter (i.e., March 31, June 30, September 30, December 31), the Company shall
deliver to the Grantee one (1) share of Stock in settlement of each RSU that
becomes vested during such calendar quarter, except that, any RSUs that vest on
or before December 31, 2021, shall be settled within thirty (30) days following
December 31, 2021.

 

5. Delivery of Stock. Certificates or evidence of book-entry shares representing
the Stock issued upon settlement of RSUs pursuant to Section 4 of this Agreement
will be delivered to or otherwise made available to the Grantee (or, at the
discretion of the Grantee, joint in the names of the Grantee and the Grantee’s
spouse) or to the Grantee’s nominee at such person’s request. Delivery of shares
of Stock under this Agreement will comply with all applicable laws (including,
the requirements of the Exchange Act), and the applicable requirements of any
securities exchange or similar entity.

 

6. Shareholder Rights. An RSU is not a share of Stock, and thus, the Grantee
will have no rights as a stockholder with respect to the RSUs.  Dividend
Equivalents shall accrue on shares underlying the RSUs awarded hereunder and
such dividends will be paid to Grantee upon the vesting of such RSUs.

 

7. Transferability. The RSUs subject to this Award may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered before
they vest in accordance with Section 2. After such RSUs vest and are settled in
accordance with Sections 2 and 4, no sale or disposition of such shares shall be
made in the absence of an effective registration statement under the Exchange
Act with respect to such shares unless an opinion of counsel satisfactory to the
Company that such sale or disposition will not constitute a violation of the
Exchange Act or any other applicable securities laws is first obtained.

 

8. Change in Capital Structure. The terms of this Agreement, including the
number of shares of Stock subject to this RSU shall be adjusted as the Board
determines is equitably required in the event the Company effects one or more
stock dividends, spinoffs, recapitalizations, stock splits, combinations,
exchanges or consolidations of shares or other similar changes in
capitalization.

 

9. Withholding.

 

(a) The Grantee understands that when the RSUs are settled in accordance with
Section 4, the Grantee will be obligated to recognize income, for Federal, state
and local income tax purposes, as applicable, in an amount equal to the Fair
Market Value of the share of Stock as of such date, and the Grantee is
responsible for all tax obligations that arise in connection with the RSUs.

 



5

 

 

(b) Whenever shares of Stock are to be issued upon settlement of the RSUs, the
Grantee shall assume sole responsibility for discharging all tax and other
obligations associated therewith. The Company has no duty or obligation to
minimize the tax consequences to the Grantee and will not be liable to the
Grantee for any adverse tax consequences arising in connection with this Award.
The Grantee agrees to indemnify the Company against any non-U.S., U.S. federal,
state and local withholding taxes for which the Company may be liable in
connection with the Grantee’s acquisition, ownership or disposition of any
shares of Stock.

 

(c) In its sole discretion, the Administrator of the Plan may permit the Grantee
to satisfy the Company’s tax withholding obligation with respect to RSUs settled
in Stock by having shares withheld in accordance with Section 16(b) of the Plan.
The elections described in this subsection (c) must be in a form and manner
prescribed by the Administrator and may be subject to the prior approval of the
Administrator.

 

10. Compliance with Section 409A of the Code. It is the intention of the Company
that the Award and Plan are intended either to provide compensation that is
exempt from Section 409A of the Code and the rules, regulations and other
authorities promulgated thereunder (including the transition rules thereof)
(collectively, “Section 409A”), (by reason of being a short-term deferral) or
that is nonqualified deferred compensation that is compliant in all regards with
the requirements of Code Section 409A, and all provisions of this Agreement will
be construed and interpreted in a manner consistent with this intent. If the
Grantee is a “Specified Employee” (within the meaning set forth in
Section 409A(a)(2)(B)(i) of the Code) as of the date of the Grantee’s
“separation from service” (within the meaning of Treasury Regulation
Section 1.409A-1(h) and without regard to any alternative definition
thereunder), then the issuance of any shares of Stock that would otherwise be
made upon the date of the separation from service or within the first six
(6) months thereafter will not be made on the originally scheduled date(s) and
will instead be issued in a lump sum on the earlier of: (i) the fifth business
day following the Grantee’s death, or (ii) the date that is six (6) months and
one day after the date of the separation from service, with the balance of the
shares of Stock issued thereafter in accordance with the original vesting and
issuance schedule set forth above, but if and only if such delay in the issuance
of the shares of Stock is necessary to avoid the imposition of adverse taxation
on the Grantee in respect of the shares of Stock under Section 409A. Each
installment of shares of Stock that vests is intended to constitute a “separate
payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

12. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan mean the
Plan as in effect on the date hereof.

 

13. Grantee Bound by Plan. The Grantee hereby acknowledges that a copy of the
Plan has been made available to him or her and agrees to be bound by all the
terms and provisions thereof.

 

14. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the successors
of the Grantee and any transferee of the Grantee in accordance with Section 7
and the successors of the Company.

 

15. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.

 

[Signatures appear on following page]

 



6

 

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has placed his or her signature hereon,
effective as of the Date of Grant.

 

SHIFT TECHNOLOGIES, INC.

 

By:           Signature         Name:             Title:             Date:      

 

I hereby accept this Grant and I agree to be bound by the terms of the Plan and
this Grant. I further agree that all of the decisions and interpretations of the
Company with respect thereto shall be final and binding.

 

GRANTEE:   IF GRANTEE'S SPOUSE       MUST SIGN:*           By:     By:    
Signature     Signature           Name:      Name:      Print Name     Print
Name

 

* If the Grantee is married and holds RSUs jointly with the Grantee’s spouse or
resides in a community property state, both the Grantee and Grantee’s spouse
must sign this RSU Agreement.  The community property states are Arizona,
California, Idaho, Louisiana, Nevada, New Mexico, Texas and Washington.

 

 

7



 

 